Title: From George Washington to John Moylan, 7 October 1782
From: Washington, George
To: Moylan, John


                  Sir
                     
                     Head Quarters Octr 7th 1782
                  
                  I wrote you some days ago respecting the making up & forwarding the Soldiers shirts—This I must still urge you will use all your exertions in effecting; as the necessities of the Troops become every day more & more pressing.  Should there by any Linnen or other Articles designed for the use of Officers, you will endeavour to have them forwarded without delay, together with whatever Blankets may have arrived at any Post, and the Articles I mentioned in my former Letter.  I am Sir Your Most Obedt Servt.
                  
               